Pee Cueiam.
1. The sole issue in this ease is the proper construction of the terms of a will devising described land. The law of the case was settled when the case was before this court on a former occasion (Rowland v. Mathews, 153 Ga. 849, 113 S. E. 442), where a full statement of the case will be found. Reference is also made to that case for a full discussion of the legal principles involved. When the case was again tried the court directed a verdict in accordance with the decision of this court.
2. Error is assigned on the refusal of the court to admit certain- evidence as to the sayings and declarations of the testator. This oral evidence was not admissible to change the terms of the will, the same not being ambiguous; and therefore the court did not err in excluding it.
3. There being no conflict in' the evidence, and that introduced with all reasonable deductions or inferences therefrom demanding a finding in favor of the plaintiff, the court did not err in directing a verdict accordingly. Civil Code (1910), § 5926.

Judgment affirmed.


All the Justices concur.